Name: Commission Decision No 2235/1999/ECSC of 21 October 1999 amending Annex IV to Decision No 2136/97/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  international trade;  Europe
 Date Published: 1999-10-22

 Avis juridique important|31999S2235Commission Decision No 2235/1999/ECSC of 21 October 1999 amending Annex IV to Decision No 2136/97/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation Official Journal L 272 , 22/10/1999 P. 0004 - 0005COMMISSION DECISION No 2235/1999/ECSCof 21 October 1999amending Annex IV to Decision No 2136/97/ECSC on administering certain restrictions on imports of certain steel products from the Russian FederationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision No 2136/97/ECSC of 12 September 1997 on administering certain restrictions on imports of certain steel products from the Russian Federation(1), as amended by Decision No 2124/98/ECSC(2), and in particular Article 8 in conjuction with Article 7 thereof,(1) Whereas the Russian Federation has, in accordance with Article 3(4) of the Agreement on trade in certain ECSC steel products(3), requested the transfer of certain quantitative limits for 1999 between different product groups, and whereas the European Coal and Steel Community consents to this request;(2) Whereas it is therefore necessary to amend Annex IV to Decision No 2136/97/ECSC to take account of the amended quantitative limits;(3) Whereas the measures provided for in this Decision are in conformity with the opinion of the Committee established under Article 7 of Decision No 2136/97/ECSC,HAS ADOPTED THIS DECISION:Article 1Annex IV to Decision No 2136/97/ECSC is replaced by the text contained in the Appendix to this Decision.Article 2This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 1999.For the CommissionPascal LAMYMember of the Commission(1) OJ L 300, 4.11.1997, p. 15.(2) OJ L 268, 3.10.1998, p. 31.(3) OJ L 300, 4.11.1997, p. 52.Appendix"ANNEX IVQUANTITATIVE LIMITSRussian Federation>TABLE>"